Title: From Thomas Jefferson to George Jefferson, 20 December 1803
From: Jefferson, Thomas
To: Jefferson, George


               
                  Dear Sir
                  Washington Dec. 20. 03.
               
               I gave a note last August or September to Craven Peyton for 558. D 14 c payable at your counting house some time this month. the session of Congress & the season occasioning accumulated demands on me, I wrote to ask him if the note was still in his own hands, to let it lie over according to his convenience, but whenever necessary for him, it should be paid. he writes me he had just sent it to Staunton to mr Kinney on account of Colo. Gamble. the object of the present is to mention that whenever the note comes to hand, on giving me notice, I will remit the money immediately. 
               If you could send me by the stage a copy of the laws of Virginia lately published by one of the printers in Richmond I should be obliged to you. among the packages lodged with you for me last fall were some boxes of window glass and table China. I desired them to lie till they could be sent by water. yet hearing that Peyton’s waggon had been sent for things of mine with you, I have feared these also might have been sent, and as they were packed for water carriage only, that they may have suffered greatly if sent by land. will you be so good as to inform me whether they went by the waggon, or are still with you, & in the latter case to retain them still for water carriage. Accept my affectionate salutations 
               
                  Th: Jefferson
               
            